Title: To John Adams from James Lovell, 17 December 1777
From: Lovell, James
To: Adams, John


     
      
       post 17 December 1777
      
     
     Decr. 2d.
     Resolved that a Commission be made out for Mr. J. Adams similar to that heretofore granted to the Commissioners at the Court of France.
     The date of the Commissions upon the 27th. was an error of the Secretary. But He as well as the president and others think it of no consequence.
     In Congress Decr. 17th. 1777
     Resolved that Genl. Washington be directed to inform Genl. Burgoyne the Congress will not receive nor consider any Proposition, for Indulgence or altering the terms of the convention of Saratoga, unless immediately directed to their own Body.
     I cannot find the letter of the 14th. of Novr. from Genl. W—which contained the Copy of Genl. B—’s to him requesting permission for himself if not his troops to embark at R Island. You must be so kind as to acknowledge from Paris to Mr. Dumas the Receipt of the following

     
      Copie of a Dispatch of the
      14th: of June
      J
     
     
      Do.
      24th of June
      K
     
     
      Do.
      7th. of July
      L
     
     
      Do.
      2d of Augst.
      N
     
    
And you must mention to your Colleagues the impossibility of our making the interests of America coincide with Mr. De la Rocatelles just pretensions to rank compared with those of some foreigners now in our service with whose conduct we are satisfied.
     It is not possible to get the absolute order mentioned by Dr. Franklin while so much stress is laid by some upon a genteel Figure polite address or to take up all a fine fellow. To say nothing of the honest Predilection of RHL and Mr. President for Foreigners.
     This Gentleman wants an advance to bring over himself his wife 3 daughters and a Son—and to be sure Servants in proportion. Be obstinate, my good Friend.
    